UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-6465


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH R. BEILHARZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:09-cr-00105-LMB-1; 1:11-cv-
01222-LMB)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph R. Beilharz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph R. Beilharz seeks to appeal the district court’s order dismissing with

prejudice his 28 U.S.C. § 2255 (2012) motion. We dismiss the appeal as untimely and

duplicative.

       “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Where, as here, the United

States or its officer or agency is a party, the notice of appeal must be filed no more than

60 days after the entry of the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

       The district court’s order was entered on the docket on June 12, 2012. The notice

of appeal was filed no earlier than March 28, 2019, and is duplicative of a prior appeal of

the same order. United States v. Beilharz, 488 F. App’x 732 (4th Cir. 2012) (No. 12-

7254) (denying certificate of appealability and dismissing appeal). Because Beilharz

failed to file the notice of appeal within the applicable appeal period, and the appeal itself

is duplicative, we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2